Order entered June 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00137-CV

                             COURTNEY CHADWICK, Appellant

                                                 V.

                                  NATALIE JONES, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF11-09107-Z

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated April 1, 2014, we notified

the Court Reporter that the reporter’s record was overdue. We directed the Court Reporter to file

the record within thirty days. To date, the reporter’s record has not been filed.

       We ORDER Glenda Johnson, Official Court Reporter for the 256th Judicial District

Court, to file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not requested or paid for or made arrangements to pay for the record. We notify appellant that if

we receive verification the record has not been requested, or paid for, or no arrangements have

been made to pay for the record, we may order the appeal submitted without the reporter’s

record. See Tex. R. App. P. 37.3(c).
We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

       Honorable David Lopez
       Presiding Judge, 256th Judicial District Court

       Glenda Johnson
       Official Court Reporter, 256th Judicial District Court

       Counsel for all parties.




                                             /s/    ADA BROWN
                                                    JUSTICE